Beijing Brussels Century City Hong Kong Jakarta† London Los Angeles Newport Beach Two Embarcadero Center, 28th Floor San Francisco, California 94111-3823 telephone (415) 984-8700 facsimile (415) 984-8701 www.omm.com New York Seoul Shanghai Silicon Valley Singapore Tokyo Washington, D.C. June 10, 2014 WRITER'S DIRECT DIAL (415) 984-8777 VIA EDGAR WRITER'S E-MAIL ADDRESS esibbitt@omm.com Perry J. Hindin Special Counsel Office of Mergers & Acquisitions United States Securities and Exchange Commission treet, N.E.
